Citation Nr: 0516845	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  97-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1972 
to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that determination, the 
RO, in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD).  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this service connection claim.  During the current appeal, 
and specifically in February 1999, the Board remanded this 
issue to the RO to accord the agency an opportunity to 
schedule the veteran, as he had requested, for a personal 
hearing before a Veterans Law Judge (VLJ) at the RO.  In 
August 1999, the veteran presented testimony before a VLJ at 
the RO.  

Thereafter, in November 1999, the Board remanded the 
veteran's service connection claim to the RO for further 
evidentiary development.  Following completion of the 
requested action as well as a continued denial of this issue, 
the RO, in February 2005, returned the veteran's case to the 
Board for final appellate review.  

By an April 2005 letter, the Board informed the veteran that 
the VLJ who had conducted the August 1999 personal hearing 
was no longer employed at the Board.  Also in this letter, 
the Board explained to the veteran that, because the law 
required the VLJ who conducts a hearing on appeal to 
participate in any decision rendered on that claim, he (the 
veteran) had the right to another hearing before a current 
VLJ of the Board.  Consequently, the Board asked the veteran 
to indicate whether he wished to present testimony before a 
VLJ in Washington, D.C. or at the RO (in person or via 
videoconferencing) or whether he did not desire an additional 
hearing.  The Board specifically notified the veteran that 
his failure to reply would be construed as a desire to have 
his appeal proceed without any additional hearing.  A 
complete and thorough review of the claims folder indicates 
that the veteran failed to respond to the Board's April 2005 
letter.  As such, the Board will proceed to adjudicate the 
issue on appeal.  

Moreover, in the substantive appeal which was received at the 
RO in March 1997, the veteran raised the issue of entitlement 
to service connection for a back disability on a direct 
basis.  [Further review of the claims folder indicates that, 
by March and April 1996 rating actions, the RO denied the 
issue of entitlement to service connection for a back 
disorder on a secondary basis (e.g., as secondary to the 
service-connected left thigh disability).  At those times, 
however, the RO did not adjudicate the issue of entitlement 
to service connection for a back disability on a direct 
basis.]  Consequently, the de novo claim for service 
connection for a back disability on a direct basis, which is 
not inextricably intertwined with the current appeal, is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran has received diagnoses of PTSD.  

3.  The veteran did not engage in combat.  

4.  The veteran's claimed in-service stressors (that, during 
his service in Korea in 1973, he witnessed South Koreans 
coming across the demilitarized zone with the heads of North 
Koreans in their hands, the rape and murder of a young girl, 
and that he was shot in his left thigh by enemy forces during 
an ambush in the demilitarized zone) are not corroborated by 
supporting evidence.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2004); 
38 C.F.R. § 3.304(f) (1996, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in June 2003 and February 2004 in the 
present case, the RO notified the veteran of the type of 
evidence necessary to support his service connection claim.  
In addition, the RO informed the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that VA could request the relevant records.  
The RO also discussed the attempts already made to obtain 
relevant evidence with regard to the issue on appeal.  
Further, the RO asked the veteran to inform the agency of 
"any other information or evidence" which he believed was 
supportive of his claim.  Thus, he may be considered advised 
to submit all pertinent evidence in his possession.  

Additionally, the December 1996 rating decision, the 
statement of the case (SOC) issued in February 1997, and the 
supplemental statements of the case (SSOCs) issued in 
November 1997, June 1998, and November 2004 notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  Under these circumstances, the Board 
considers the notice requirements of the VCAA met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

In addition, throughout the current appeal, VA has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  All relevant evidence adequately identified 
by the veteran has been obtained and associated with his 
claims folder.  Further, the veteran has been accorded a 
pertinent VA examination during the current appeal.  
Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's service connection claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In the present case, the veteran filed his claim for service 
connection for PTSD in July 1996.  Governing regulations, 
prior to March 7, 1997, provided that service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (1996).  

On June 18, 1999, and retroactive to March 7, 1997, the 
regulation governing PTSD claims was amended.  Establishing 
service connection for PTSD now requires:  (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).  

As amended, § 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also, 
38 U.S.C.A. § 1154(b) (West 2002).  

Furthermore, the amended version of § 3.304(f) removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its 
more liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke     . . . in almost anyone" standard 
in assessing whether a stressor is sufficient to trigger PTSD 
to a subjective standard (e.g., whether a person's exposure 
to a traumatic event and response involved intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).  

In the present case, the Board acknowledges that the relevant 
records of treatment for, and evaluation of, the veteran's 
psychiatric condition reflect diagnoses of PTSD, an 
intermittent explosive disorder, major depression with 
psychosis, dysthymia, schizophrenia versus a schizoaffective 
disorder, and a panic disorder with agoraphobia.  
Significantly, however, the fact remains that all of the 
criteria of 38 C.F.R. § 3.304(f) have not been met.  

With regard to the validity of the averred in-service 
stressor, the evidence necessary to establish that the 
claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  In the present case, the veteran's 
service records do not indicate that the veteran engaged in 
combat, and he was not awarded any decoration, medal, or 
badge indicative of involvement in combat.  As such, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressor(s), and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The primary issue in the present case is whether the 
veteran's reported in-service stressor can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Throughout the appeal, the veteran has asserted that, during 
his service in Korea in 1973, he witnessed South Koreans 
coming across the demilitarized zone with the heads of North 
Koreans in their hands and the rape and murder of a young 
girl.  In addition, the veteran has contended that, in 
December 1973, he was shot in his left thigh by enemy forces 
during an ambush in the demilitarized zone.  A complete and 
thorough review of the claims folder indicates that the RO 
made multiple attempts to verify these purported in-service 
stressors.  

Significantly, in August 2001, the United States Army Records 
Management and Declassifications Agency (USARMDA) concluded 
that, although United States Army casualty data indicates 
that the Republic of Korea (ROK) as well as North Korea 
sustained some casualties in 1973, the USARMDA was unable to 
document the veteran's witnessing of ROK soldiers carrying 
the heads of North Korean soldiers across the demilitarizing 
zone.  Further, the USARMDA explained that it was unable to 
document the purported episode of the murder of a young girl 
because, as the veteran had noted, no official report 
concerning this incident had been filed.  Moreover, December 
1973 morning reports from the veteran's unit (the 1st 
Battalion 23rd Infantry) included no remarks regarding an 
ambush which purportedly occurred in that month along the 
demilitarized zone.  In this regard, the Board also notes 
that the service medical records contained in the claims 
folder indicate that the veteran was shot in his left leg in 
May 1974 by someone in a passing car, when he was walking 
down a street while stationed at Fort Carson in Colorado.  

Consequently, the evidence of record does not support the 
veteran's continued assertions that, during his service in 
Korea in 1973, he witnessed South Koreans coming across the 
demilitarized zone with the heads of North Koreans in their 
hands, the rape and murder of a young girl, or that he was 
shot in his left thigh by enemy forces during an ambush in 
the demilitarized zone.  Under these circumstances, the Board 
concludes the claimed in-service stressors did not occur.  

Therefore, consideration of the third requirement for a grant 
of service connection for PTSD (concerning the existence of 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor) is not necessary.  38 C.F.R. 
§ 3.304(f) (2003).  See also, Reonal v. Brown, 5 Vet. 
App. 458 (1993) (in which the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


